Citation Nr: 1626724	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to a rating in excess of 10 percent for right patella tendon repair (knee).

3. Entitlement to a rating in excess of 10 percent for lumbosacral strain (back).

4. Entitlement to a compensable rating for residuals of surgery for right otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered this appeal and remanded the claim in October 2014.


FINDINGS OF FACT

1. The weight of the evidence is against finding a current neck disability or an in-service injury or occurrence capable of causing a permanent disability.

2. The weight of the evidence is against finding that the right knee disability has been manifested by a compensable level of limitation of motion, recurrent subluxation, instability, semilunar cartilage conditions, ankylosis, or tibia and fibula impairment.  

3. The weight of the evidence is against finding that the back disability has been manifested by a compensable level of limitation of motion, intervertebral disc syndrome, or neurologic abnormalities.

4. The evidence does not show hearing loss disability for VA purposes or any other compensable right ear disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for a rating in excess of 10 percent for right patella tendon repair have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5003 (2015).

3. The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met during the rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

4. The criteria for a compensable rating for residuals of surgery for otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations for the right knee, back, right ear, and neck in August 2008, January 2015, and February 2015.  There is no indication or assertion that the examinations were inadequate.  Rather, the examiners were thorough, detailed, and addressed the rating criteria and levels of functioning.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

Following the remand directives, the AOJ requested additional service records, obtained new treatment records, and obtained new examinations.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose or determine the cause of complex disabilities of the skin or sleep process as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

Following a review of the evidence, the Board has determined that the criteria for service connection for a neck disability have not been met. See 38 C.F.R. § 3.303.

First, the evidence does not show a current neck disability.  The January 2015 examiner found no objective data to support a definitive diagnosis.  Similarly, the August 2008 examiner recorded normal neck range of motion and noted a resolved cervical strain with no residuals.  VA treatment records were also silent for a diagnosis of a neck disability.  Next, the weight of the evidence is against finding an in-service injury or incurrence capable of causing a permanent disability.  During the 2015 examination, the Veteran reported a whiplash-type injury from a motor vehicle accident in service.  Service treatment records do not show a neck diagnosis or injury.  A June 1998 record mentioned spasms on the right side of the neck with the assessment as right trapezius strain.  The January 2015 examiner opined that the claimed neck condition is less likely than not due to, incurred in, or related to service.  She noted that service records were silent for a neck condition, complaints, or a car accident.  She explained that the trapezius muscle strain in active duty, which resolved, was not related to the cervical spine; they are separate entities.  Based on the lack of current diagnosis, an absence of in-service diagnosis, and the negative medical opinion, the criteria for service connection for a neck disability cannot be established.  See 38 C.F.R. § 3.303.    

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Fenderson, 12 Vet. App. 119, 126-27.  

The Veteran is competent to provide evidence of symptoms observed by his senses.  However, he is not competent to measure functional limitation or hearing loss as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Knee

The Veteran's right knee has been rated 10 percent disabling for non-compensable limitation of motion in a major joint under Diagnostic Code 5260-5014. 

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

The Board has reviewed the record but finds that the Veteran's right knee disability does not meet the criteria for a rating in excess of the 10 percent for any portion of the rating period on appeal.  See 38 C.F.R. § 4.71a, DC 5260-5014.

The evidence does not show a compensable level of limitation of motion, recurrent subluxation, instability, semilunar cartilage conditions, ankylosis, or tibia and fibula impairment.  The January 2015 examiner recorded right knee range of motion as zero to 130 with no additional loss on repetition.  The Veteran did not report experiencing flare-ups.  The examiner noted no objective pain with weight bearing or pain on palpation.  The examiner found no recurrent subluxation, effusion, instability, dislocation, meniscus conditions, or ankylosis.  

The August 2008 examiner found a normal gait, measured range of motion from zero to 110 with no pain and no additional loss with repetition, pain, fatigue, or weakness.  Instability testing was normal and the examiner found no evidence of ankylosis.  The examiner noted significant functional effects from decreased mobility, problems lifting and carrying, weakness, fatigue, and pain.  The Veteran endorsed pain, stiffness, locking, effusion, use of a brace, ability to stand for only 15-30 minutes, and flare-ups every two to three weeks where he could not do prolonged walking, standing, or lifting.  The examiner could not provide an estimate on the limitation of motion during flare-ups because the Veteran was not experiencing a flare at that time.

The Veteran had decreased flexion measured during examinations but his flexion was significantly more than the 30 degree limitation required for a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5260.  Similarly, the Veteran had full extension on examination.  The Board has considered symptoms of pain, stiffness, locking, use of a brace, and flare-ups.  The 2008 examiner addressed flare-ups but could not provide an estimate on additional limitation of motion.  The Veteran did not report flare-ups in the 2015 examination.  The 2008 examiner described the functional effects as significant, which the Board has considered.  Nevertheless, the Veteran had actual motion to 110 and 130 degrees of flexion and no change of motion after repetitive use, so the evidence does not show that these symptoms caused additional limitation.  See Mitchell, 25 Vet. App. at 32.  

The evidence is against finding a compensable level of instability; all stability tests were normal.  See 38 C.F.R. § 4.71a, DC 5257.  There is no evidence of ankylosis, recurrent subluxation, or malunion of the tibia and fibula for ratings under Diagnostic Codes 5256, 5257, and 5262.  During the 2008 examination, the Veteran reported pain, locking, and effusion, which are contemplated by Diagnostic Code 5258 if there is dislocation of semilunar cartilage.  The weight of the evidence is against finding that the Veteran's right knee semilunar cartilage, or meniscus, was affected.  The 2008 examiner did not diagnose any problems with the meniscus.  The 2015 examiner found no meniscus condition.  The 2015 examiner noted and service treatment records show that he had an injury and repair to the right patellar tendon in 1994, not the meniscus.  As such, the Veteran's right knee disability cannot be rated under Diagnostic Codes 5258 or 5259 for disabilities of the semilunar cartilage.  See 38 C.F.R. § 4.71a.  Based on the evidence, the Veteran's right knee disability does not qualify for a rating in excess of the 10 percent assigned by the RO.  See id.        

Lastly, the evidence shows a surgical scar on the right knee.  See VA examinations.  Such a scar could be separately rated if it was painful, unstable, covered 39 square centimeters or more, or caused additional functional impairment.  See 38 C.F.R. § 4.118, DC 7802, 7804, 7805.  However, the August 2008 and January 2015 examiners noted that the knee scar was not painful, unstable, at least 39 square centimeters, or causing functional impairment.  There is no evidence to the contrary.  Therefore, a separate rating is not appropriate for a knee scar.  See 38 C.F.R. § 4.118.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee based on the evidence.  See 38 C.F.R. § 4.71a.  The right knee symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119, 126-27.  

Back 

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 10 percent disabling under Diagnostic Code (DC) 5237.  

Under the General Rating Formula for the Spine, a 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under that option, ratings from 10 percent to 60 percent are provided for IVDS with incapacitating episodes having a total duration ranging from at least one week to six weeks or more during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  

Based on the evidence, the Board finds that the criteria for a rating in excess of 
10 percent for the Veteran's back disability have not been met for any portion of the rating period on appeal.  See 38 C.F.R. § 4.71a, DC 5237.  

The evidence shows limitation of motion with pain but flexion greater than 60 degrees and combined range of motion greater than 120 degrees.  The August 2008 examiner recorded the Veteran's back flexion to 90 degrees with pain at 80, extension and lateral rotation to 30 degrees with pain at 25, and lateral flexion to 30 degrees with no pain.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, pain and flare-ups every 2 to 3 weeks where he could not mow the lawn, engage in outdoor activities, work for prolonged periods, drive, or shop.  The examiner could not estimate any additional loss of motion without resort to speculation because the examiner was not able to observe him during a flare.  The examiner noted spasm and pain with motion but no atrophy, guarding, tenderness, or weakness, and normal posture.  The examiner found that the Veteran could experience significant effects from decreased mobility, problems lifting and carrying, weakness, fatigue, and pain.  The examiner evaluated the Veteran's neurologic system and found no evidence of incontinence, sensory loss, weakness, paralysis, paresthesias, or numbness.

VA treatment records from July 2012 note back pain and stiffness in the morning but no radicular symptoms.  December 2012 treatment records show low back pain was exacerbated by prolonged standing, sitting, and lying but the Veteran maintained 75 to 100 percent of his range of motion.  The January 2015 examiner recorded back flexion to 80, extension to 30, right and left lateral flexion to 30, and right and left lateral rotation to 30.  The examiner noted that pain on the examination did not result in additional functional loss and there was no additional loss with repetition.  The 2015 examiner also evaluated for neurologic symptoms and found normal strength, reflexes, and sensation with no signs or symptoms of radiculopathy or any other neurologic abnormality.  The examiner found no ankylosis, intervertebral disc syndrome, or impact of the back on ability to work.

As detailed above, the Veteran's flexion was measured significantly greater than the 30 degrees required for a 20 percent rating and his combined range of motion was more than double that required for a higher rating.  See 38 C.F.R. § 4.71a, DC 5237.  The Board has considered symptoms of pain, stiffness, difficulty with prolonged motion, and flare-ups.  The 2008 examiner addressed flare-ups but could not provide an estimate on additional limitation of motion.  The Veteran did not report flare-ups at the 2015 examination.  The 2008 examiner described functional effects as significant, which the Board has considered.  Nevertheless, the Veteran had actual motion beyond that required for the next higher rating and no change of motion after repetitive use, so the evidence does not show that these symptoms caused additional limitation.  See Mitchell, 25 Vet. App. at 32.  Additionally, the evidence does not show IVDS or neurologic abnormalities that could allow for additional analysis and ratings.  See 38 C.F.R. § 4.71a, DC 5237.  Thus, entitlement to a rating in excess of 10 percent for the Veteran's back disability is not established.  See id. 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his back based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis, IVDS, or neurologic abnormalities.  See Examinations.  The back symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119, 126-27.  

Hearing loss

The Veteran is service-connected for residuals of surgery for right otitis media.  He asserts that he suffers from right ear hearing loss.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Hearing loss disability is defined by VA regulation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater.  38 C.F.R. § 3.385.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  See 38 C.F.R. §§ 4.85 and 4.86.

The Board reviewed the evidence and finds that the Veteran's right ear disability does not meet the criteria for a compensable rating.  See 38 C.F.R. §§ 3.385, 4.85, 4.87.  

The evidence does not show that the Veteran has a compensable level of hearing loss or any other compensable ear disability.  The August 2008 examiner recorded right ear puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 30, 25, 15, 20, and 25 decibels with 92 percent speech recognition.  The January 2015 examination showed puretone thresholds as 30, 30, 20, 25, and 25 decibels with 96 percent speech recognition.  Based on the examination results, the Veteran did not have three right ear puretone thresholds at 26 decibels or greater or one threshold as 40 decibels.  Thus, his right ear does not have hearing loss disability for VA regulation purposes.  See 38 C.F.R. § 3.385.  

The July 2015 examiner also found no evidence of current otitis media infection, no use of continuous medication, no vestibular conditions, and no infectious, inflammatory or other ear conditions.  Treatment records also do not show current treatment for ear infections or problems.  The Veteran reported feelings of fullness in the ear.  However, the examiner recorded normal external ear, canal, and membrane.  There is no evidence of an active ear disability for which compensation could be provided under another diagnostic code.  See 38 C.F.R. § 4.87, DCs 6200-6211.  Scarring resulted from inner-ear surgery and therefore would not be visible to cause any disfigurement of the head ratable under the skin code.  See 38 C.F.R. § 4.118, DC 7800.    

The Board has considered the Veteran's statements that it is difficult for him to hear people when they speak on his right side.  See August 2008 VA examination.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider hearing impairment, limitation of motion, pain, and functional impairment, such as limitations on standing and walking.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The VA examiners noted that the Veteran is working; therefore, consideration of total disability based on individual unemployability is not warranted at this time.  
      

ORDER

Service connection for a neck disability is denied.

A rating in excess of 10 percent for right patella tendon repair is denied.

A rating in excess of 10 percent for lumbosacral strain is denied.

A compensable rating for residuals of surgery for right otitis media is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


